Title: From David Humphreys to Timothy Pickering, 27 July 1781
From: Humphreys, David
To: Pickering, Timothy


                  Dear Sir
                     
                     Head Quarters July 27 1781
                  
                  I have spoken to His Excellency—He has no objections to your going to Newborough for two or three days, he requests you to take charge of the Letter for Gen. McDougal.
                  The General also desires you to see General Du Portail before you go to West Point, respecting the Materials for the Chevaux de Frize which Genl Du Portail has in contemplation.  He likewise requests you will make particular enquiry concerning the Boats Timber & Plank; and take measures with Gen. McDougall to bring the Boats immediately from Wappings Creek to West Point, & have them laid up in the manner, which has been directed with regard to the Boats from Albany.  I am Dear Sir Your most Obedt Servt
                  
                     D. Humphrys Aide De Camp
                  
               